Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 2/16/21 is acknowledged.  Claims 1, 12, 14-16, 19 and 20 have been amended.  Claims 21-32 are new.  

Rejoinder
Claims 1, 15 and 20 were withdrawn as being drawn to a non-elected species as a result of a restriction requirement dated 8/24/20.  The generic claims being directed to an allowable product, the restriction is withdrawn and applicant is entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claims 12-16, 19, and 21-28 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 2 and 29-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, dated 8/24/20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/24/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed products and methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is Griggs (US 4,552,160).  
Griggs teaches a method for attaching an artificial fingernail or toenail to the tip of a natural fingernail or toenail (e.g. abstract). Griggs teaches a nail adhesive (i.e. tacky substance that is configured to be coated on a nail) (e.g. column 2, lines 30-33).  Griggs also teaches a nonwoven substrate having randomly intermingled cellulose fibers which is applied to a nail (i.e. leave a fiber residue on at least one nail disposed on at least one or more of the fingers or toes, wherein the at least one nail is coated with the tacky substance) (e.g. column 2, lines 24-28).  Griggs does not explicitly teach a set, however in order for one of ordinary skill in the art to follow the method steps both the adhesive and substrate would need to be provided together, i.e. as a product.  Griggs does not teach a fiber residue which is separate and comprises fewer fibers than the nonwoven substrate, or that nonwoven substrate is folded over in the form of a pocket or finger glove.  These modifications would not have been obvious to one of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1, 12-16, 19-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE P BABSON/Primary Examiner, Art Unit 1619